The proceedings now pending before this court arose out of substantially the following facts:
On May 17, 1915, one Shull gave plaintiffs a written option to purchase certain lands. Thereafter, on September 7, 1915, *Page 206 
an agreement was entered into between Shull, the plaintiffs, and the Devereaux Mortgage Company, under the terms of which said company made two loans on the premises, one for $6,600 and the other for $9,900, for a period of five years, Shull receiving the money. In the agreement under which the loans were made it was provided that in the event of the plaintiffs exercising their option to purchase the premises and assuming the two mortgages, Shull would consider the assumption of said mortgages by plaintiffs as part payment of the purchase price of the property covered by the written option. In August, 1916, during the life of the option, Shull commenced an action in ejectment against the plaintiffs in the district court of the sixth judidicial district. Plaintiffs answered the complaint and filed a cross-complaint to compel Shull to specifically perform the option contract. Judgment of ouster was entered in favor of Shull, who thereafter went into possession of the land described in the option to purchase. From the judgment so entered plaintiffs appealed to this court, which appeal resulted in the judgment of the court below being reversed and the cause being remanded. (Shull v. Lawrence, 32 Idaho 527,186 P. 246.) After the going down of the remittitur, plaintiffs filed a supplemental cross-complaint in which they claimed damages for the use and occupation of the premises by Shull from the date of ouster of plaintiffs, covering three crop seasons. The cause was tried upon the issues involved in the action in ejectment, upon the cross-complaint for specific performance, and also upon the cross-complaint for damages for the use and occupation of the premises. The issues involved in the claim for damages were tried before a jury, which rendered a verdict for the sum of $21,690.30 in favor of plaintiffs and against Shull. A motion for a new trial was made by Shull upon certain specified grounds. The court, while making no formal ruling on the motion, nevertheless set aside the verdict. From the judgment and order of the trial court setting aside the verdict the plaintiffs appealed to this court, and thereafter, on July 5, 1923, the judgment of the trial court was *Page 207 
again reversed. (Shull v. Lawrence, 37 Idaho 401, 217 P. 267.)
Hon. Robert M. Terrell, one of the judges of the fifth judicial district, presided at both trials in the sixth judicial district. He refused to enter judgment upon the going down of the remittitur in the last appeal, whereupon the plaintiffs on April 6, 1925, filed their petition herein praying that an alternative writ of mandate issue to said Hon. Robert M. Terrell requiring him to show cause why he should not enter judgment in accordance with the mandate of this court. An alternative writ of mandate was issued as prayed for, a return and answer filed by the defendant judge, and thereafter the matter was submitted to this court for final determination.
The sole question now presented is the character of the judgment to be entered as directed in the case of Shull v.Lawrence, 37 Idaho 401, 217 P. 267.
In directing what judgment should be entered this court used the following language:
"In our view of the case, appellants (Lawrences) are still entitled, if they desire to purchase this land, to have the terms of the said contract complied with. The Devereaux mortgages became due August 1, 1920. If they still stand against the land, appellants are entitled to a deed from respondent (Shull) on tendering him a note secured by a mortgage on said land, running one, two or three years, as appellants may elect, for the difference between their judgment of $21,690.30, with interest thereon from August 13, 1921, to date of such tender, with any interest paid by respondent on the Devereaux mortgages since May 17, 1916, and the sum of $43,316.92."
In other words, if appellants still desired to purchase the premises under their option, they were entitled to credit of $21,690.30, with interest thereon as above stated, which amount was to be deducted from the purchase price of the premises, viz.: $43,316.92, plus any interest paid by Shull on the Devereaux mortgages from May 17, 1916.
It was also provided that: *Page 208 
"If said (Devereaux) mortgages have been foreclosed, and respondent (Shull) is now the owner of said land, appellants (Lawrences) are entitled to a deed from him upon their paying or tendering lo him the amount of the Devereaux mortgages, with interest according to the terms thereof from May 17, 1916, the date of their tender under the option contract, less such portion of such principal or interest, if any, as may have been paid by appellants, provided appellants also tender a note and mortgage, running as above stated, securing the balance of said $43,316.92, after applying their judgment, with interest, thereto."
And it was last provided that:
"If respondent (Shull) fails or refuses, for thirty days after demand made in writing after remittitur is filed with the clerk of the district court, to perform his part of said option contract, provided always that appellants (Lawrences) are ready, able and willing to perform and tender performance on their part, then said judgment for $21,690 with interest, . . . ." shall be entered against Shull, subject to enforcement in the statutory manner.
Prior to May, 1922, the Devereaux Mortgage Company sold and assigned their two mortgages to the Beneficial Life Insurance Company, a Utah corporation, which corporation foreclosed the mortgages, caused the premises to be sold and purchased for itself at sheriff's sale, and upon the expiration of the year of redemption had received a sheriff's deed therefor, all of which occurred prior to the going down of the lastremittitur. Shull was accordingly in no position to comply with the terms of his option, and a demand and tender of full compliance with the option made by the Lawrences after the filing of such remittitur was therefore but an idle act.
The Lawrences on May 17, 1916, were in possession of the premises under the option contract, and thereafter continued to have the right of possession under their tender of compliance with the option contract. Shull wrongfully ousted them from possession and occupied the premises himself during the years 1917, 1918 and 1919. The judgment for *Page 209 
$21,690.30 was awarded to the Lawrences by the verdict of the jury as damages for the use and occupation of the premises by Shull for those years. The judgment provided that in the event that the terms of the option were not carried out, judgment should be entered in favor of the Lawrences for $21,690 with interest, but if carried out, the amount of said judgment should be credited upon the purchase price. Since Shull was in no position to carry out the terms of the option, which fact was made clear to the trial court, it became the duty of the court to enter judgment in favor of the Lawrences for $21,690 together with interest thereon from August 13, 1921. The entry of such judgment was but a ministerial duty not requiring the exercise of judicial discretion.
The defendant judge will be directed to enter judgment in the action of Shull v. Lawrence now pending before him for the sum of $21,690, together with interest thereon at the statutory rate from August 13, 1921, in favor of the Lawrences, defendants therein, and against Shull, the plaintiff therein. Costs are awarded to plaintiffs.
Let writ issue accordingly.
Givens and Taylor, JJ., concur.
William A. Lee, C.J., being disqualified, took no part.